¶22 (dissenting) — I respectfully dissent. But first, I agree with my colleagues that Eugene and Susan Alby conveyed a fee simple determinable estate with the possibility of reverter. Majority at 372; see also Roger A. Cunningham et al., The Law of Property § 2.3, at 35 (2d ed. 1993). The appropriate next question, as the majority properly notes, is whether the reservation was an unreasonable restraint on alienation. Majority at 372. We also agree that the Court of Appeals was in error when it concluded that the encumbrance clauses in the fulfillment deed did not operate as a restraint on alienation. Black’s Law Dictionary defines a “restraint on alienation” as:
Chambers, J.
[a] restriction, usu[ally] in a deed of conveyance, on a grantee’s ability to sell or transfer real property; a provision that conveys an interest and that, even after the interest has become vested, prevents or discourages the owner from disposing of it at all or from disposing of it in particular ways or to particular persons. Restraints on alienation are generally unenforceable as against public policy favoring the free alienability of land.
Black’s Law Dictionary 1340 (8th ed. 2004). The clause clearly qualifies.
¶23 I part company with my colleagues because the encumbrance clause at issue in this case was, in my view, *379an unreasonable restraint on alienation because it prevented Lorri and Larry Brashler, or their successors, from transferring their interest in the property in a particular and very common way: by way of mortgage or encumbrance. The encumbrance clause also had the effect of seriously discouraging disposition of the property by limiting the ability of a potential buyer to finance the purchase primarily through a mortgage.
¶24 It is, however, primarily the majority’s and Chief Justice Alexander’s discussions of reasonableness with which I take issue. Given the nature of the estate and the restraint, I would hold that the restraint was per se unreasonable. It was only after the real estate contract was satisfied and the warranty deed vesting title to the property in the Brashlers had been recorded that the Brashlers attempted to obtain a loan by executing a deed of trust for the property. After the Brashlers had paid the $15,000 purchase price and recorded the warranty deed, the automatic reverter restraint was, in my view, per se unreasonable and so holding would clarify the law.7
¶25 Restraints on alienation fall into two categories: direct and indirect. 3 John A. Borron, Jr., Simes & Smith: The Law of Future Interests § 1112, at 3 (3d ed. 2004) (Simes & Smith). Direct restraints are those provisions in an instrument which, by their terms or implications, “purport [ ] to prohibit or penalize the exercise of the power of alienation” of property. 3 Simes & Smith, supra, § 1112, at 3.
¶26 Direct restraints take one of three forms: promissory, disabling, or forfeiture. 3 Simes & Smith, supra, § 1131, at 14. A promissory restraint is an agreement by the holder of an interest not to alienate, with contractual liability if the agreement is breached. A disabling restraint is a provision in the document creating the interest that renders void any attempt to alienate the interest. Black’s Law *380Dictionary 494 (8th ed. 2004) (a disabling restraint places “[l]imits on the alienation of property”); cf. 17 William B. Stoebuck & John W. Weaver, Washington Practice: Real Estate: Property Law § 1.26, at 50 (2d ed. 2004) (“restraint [that] is stated in the form of a prohibition; the transferor in some way forbids the transferee from alienating”). A forfeiture restraint is a condition that terminates the fee upon an attempt to alienate. 3 Simes & Smith, supra, § 1131, at 14. Such a restraint exists when “an instrument of conveyance provides that if the grantee attempts to alienate, the land shall go to the grantor by way of possibility of reverter or right of entry or to a third person by way of executory interest.” 17 Stoebuck & Weaver, supra, § 1.26, at 50; see also Restatement (Second) of Property § 3.2, at 147 (1983).
¶27 The automatic reverter clause here is a direct forfeiture restraint. Although there are no Washington decisions on point, the general rule is that even limited forfeiture restraints that interfere with the alienability of property if unreasonable, are void. 17 Stoebuck & Weaver, supra, § 1.26, at 51; 3 Simes & Smith, supra, § 1131, at 14.
f 28 It is desirable that the law be clear, understandable, and predictable. The reasonableness test embraced by the majority and dissent does not promote predictability. To send every contested restraint to a court hearing to balance the interests sought to be protected by the restraint against the benefits of alienability serves neither clarity nor predictability. I would hold that where, as here, the condition of payment has been satisfied and a warranty deed is transferred and recorded, a direct and automatic reverter upon the attempt to alienate is unreasonable as a matter of law. I therefore respectfully dissent.

 Assuming that the goal of the Albys was to convey an estate which would keep the whole parcel of land in the family for their lifetimes, there are better ways they could have accomplished this. For example, they could have given the Albys fee simple and retained for themselves a life estate.